PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/578,961
Filing Date: 1 Dec 2017
Appellant(s): Matscitechno Licensing Company



__________________
Andrew J. Koopman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/8/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-9, 13, 15-17, 19, 21-29, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (US Patent 5,938,878) in view of Kobren et al (USPGPUB 2008/0235855).
Regarding claims 1, 9, 17, and 29, Hurley discloses polymer structures that have a laminated surface and enhanced physical properties useful for athletic gear such as padding [Col 1, lines 47-49] [Col 4, lines 18-22]. The laminated polymer structures include a core material having a high density and one or more layers of a foam having a low density relative to the core material that are laminated to a surface of the core material [Col 5, lines 38-43]. The core material can be a foam and the laminated structures can have a foam layer on one or two sides of the core material [Col 5, lines 59-62]. The softer, lower density foam layer is in contact with the skin of the user [Col 1, lines 28-31] [Col 1, lines 52-55]. In one embodiment, laminated polymer structure 1 has core 4 laminated to first foam layer 6 on one surface of core 4 [Col 7, lines 46-48] [Fig. 1]. Examiner’s note: core 4 and layer 6 correspond to claimed second and first elastomer layers, respectively (An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density – claim 1) (An impact-resistant pad configured to be worn by a user, the pad comprising an impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density – claim 17).

    PNG
    media_image2.png
    288
    724
    media_image2.png
    Greyscale

Hurley is silent with regard to a layer of high-tensile strength fibrous material and a polymer layer.
Kobren discloses athletic equipment and more particularly to a sports medicine chest protector to protect the chest cavity and heart of players in contact sports, particularly lacrosse [0001]. The chest protector plate comprises outer-most layer 20, inner-most layer 24, high tensile strength fibrous material layers 21 and 23 (such as woven KEVLAR), and an impact resistant plastic resin material layer 22 [0020-0022] [Fig. 4].

    PNG
    media_image3.png
    271
    140
    media_image3.png
    Greyscale

The outer layer of the woven impact resistant KEVLAR prevents the mass of the projectile ball or puck from penetration through to the player’s chest [0032]. The outer-most and inner-most layers 20 and 24 are of high impact, low density polyethylene or polypropylene [0020] [Claim 3].
Hurley and Kobren are analogous because both disclose protective athletic padding/equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Kobren’s high tensile strength fibrous layer and outer-most layer to the outer surface of Hurley’s laminate (An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density; a layer of high-tensile strength fibrous material; and a polymer layer – claims 1 and 17) (wherein: the first elastomer layer is arranged directly adjacent the second elastomer layer; the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer – claims 1 and 17) (The impact-resistant material of claim 1, wherein the layer of high-tensile strength fibrous material comprises a layer of aramid fibers – claim 9) (The impact-resistant pad of claim 17, wherein the layer of high- tensile strength fibrous material comprises a layer of aramid fibers – claim 29).  One of ordinary skill in the art would have been motivated to add Kobren’s high tensile strength fibrous layer and outer-most layer to the outer surface of Hurley’s laminate because the high tensile strength fibrous material layer would prevent penetration of a projectile through the padding and the outer-most layer would enhance the impact-resistance of the padding as disclosed by Kobren. Examiner’s note: Kobren’s outer-most layer is formed on top of the woven KEVLAR layer [0020] and therefore can be considered to be coated on the woven KEVLAR layer.
Regarding claims 3, 6, 23, and 26, Hurley discloses that the foams used in the laminate are closed-cell foams (The impact-resistant material of claim 1, wherein the first elastomer layer comprises a layer of closed cell foam – claim 3) (The impact-resistant material of claim 1, wherein the second elastomer layer comprises a layer of closed cell foam – claim 6) (The impact-resistant pad of claim 17, wherein the first elastomer layer comprises a layer of closed cell foam – claim 23) (The impact-resistant pad of claim 17, wherein the second elastomer layer comprises a layer of closed cell foam – claim 26) [Col 4, lines 11-12].
Regarding claims 4 and 24, Hurley discloses that layer 6 has an average density of between 1 and 12 pcf [Col 7, lines 48-49]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed amount of 9 pcf lies inside the prior art range of 1 to 12 pcf (The impact-resistant material of claim 1, wherein the first density is around approximately 9 lbs. per cubic foot – claim 4) (The impact-resistant pad of claim 17, wherein the first density is around approximately 9 lbs. per cubic foot – claim 24).
Regarding claims 5 and 25, Hurley discloses that layer 6 can have a thickness of between 1/32 and ½ in (approximately 0.8 mm to 12.7 mm) (The impact-resistant material of claim 1, wherein the first elastomer layer has a total thickness from 6.0 mm to 12.0 mm – claim 5) (The impact-resistant pad of claim 17, wherein the first elastomer layer has a total thickness from 6.0 mm to 12.0 mm  - claim 25) [Col 7, lines 49-50].
Regarding claims 7 and 27, Hurley discloses that core 4 is a polymer foam 10 having an average foam density in the range of 7 to 59 pcf (The impact-resistant material of claim 1, wherein the second density is around approximately 32 lbs. per cubic foot – claim 7) (The impact-resistant pad of claim 17, wherein the second density is around approximately 32 lbs. per cubic foot – claim 27) [Col 7, lines 50-53].
Regarding claims 8 and 28, Hurley discloses that the thickness of core 4 is between 1/16 and 2 inches (approximately 1.6 mm to 51 mm) (The impact-resistant material of claim 1, wherein the second elastomer layer has a total thickness from 6.0 mm to 12.0 mm – claim 8) (The impact-resistant pad of claim 17, wherein the second elastomer layer has a total thickness from 6.0 mm to 12.0 mm – claim 28) [Col 7, lines 53-54].
Regarding claims 13, 15, 33, 35, and 37, Kobren discloses that that outer-most layer 20 can be formed from polypropylene [Claim 3] and can have a thickness ranging from 1/32 in to ¼ in (approximately 0.8 mm to 6.4 mm) (The impact-resistant material of claim 1, wherein the polymer layer comprises a polypropylene polymer layer – claim 13) (The impact-resistant material of claim 13, wherein the polypropylene polymer layer has a total thickness from 0.2 mm to 1.0 mm – claim 15) (The impact-resistant pad of claim 17, wherein the polymer layer comprises a polypropylene polymer layer – claim 33) (The impact-resistant pad of claim 33, wherein the polypropylene polymer layer has a total thickness from 0.2 mm to 1.0 mm – claim 35) [0020].
Regarding claim 37, Kobren further discloses that the aforementioned thickness range is a preferred range and that these thicknesses are prior to vacuum forming [0020].
Kobren is silent with regard to the claimed thickness range of 0.3 mm to 0.7 mm for the PP layer.
However, it would have been obvious to one having ordinary skill in the art to adjust the thickness of the PP layer for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It is evident from Kobren that the thickness of the outermost PP layer affects the impact resistance of the laminate as well as the total thickness and weight of the article.
Alternatively, the aforementioned thickness range for the PP layer of 0.8 mm to 6.4 mm would expect to be lower after vacuum forming and therefore have a final thickness range overlapping the claimed range of 0.3 mm to 0.7 mm.
Regarding claims 16 and 36, Hurley discloses that the laminated polymer structure 1 has a total thickness 20 between about 3/32 and 2.5 inches (2.4 mm to 63.5 mm) [Col 7, lines 55-57]. Kobren discloses that the thickness of the outer-most layer 20 ranges from 1/32 in to ¼ in (approximately 0.8 mm to 6.4 mm) [0020] and the woven KEVLAR layer is preferably 0.01 in thick (0.254 mm) [0021]. Examiner’s note: the total thickness of the combination therefore ranges from approximately 3.45 mm to 70.15 mm (The impact-resistant material of claim 1, wherein the impact- resistant material has a total thickness of no more than 25.0 mm – claim 16) (The impact-resistant pad of claim 17, wherein the impact- resistant pad has a total thickness of no more than 25.0 mm – claim 36).
Regarding claim 19, Hurley discloses that an objective of the invention is to avoid damage to the skin of the user [Col 1, lines 28-31]. The lower density foam layer improves the softness of the outer surface of the structure, resulting in less damage to articles in contact with the structure [Col 1, lines 52-55]. Examiner’s note: it is evident from the foregoing that the lower density foam layer is adjacent to the skin of the user when used as athletic gear (The impact-resistant pad of claim 17, wherein the first elastomer layer is arranged to be directly adjacent the user when the impact-resistant pad is worn by the user).
Regarding claims 21 and 22, Hurley is silent with regard to a fabric material surrounding the padding. Hurley is silent with regard tousing the padding as a chest protector.
Kobren further discloses a T-shirt with a sewn pocket enclosing the protector plate [0026]. The chest protector plate fits snugly in the special large front pocket of the shirt [0008]. The shirt is of a suitable plastic resin fabric that is washable and wicks moisture away from the player’s body [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hurley in view of Kobren’s athletic padding with Kobren’s T-shirt with a sewn pocket enclosing the padding (The impact-resistant pad of claim 17, further comprising a fabric material surrounding the first elastomer layer, the second elastomer layer, the layer of high-tensile strength fibrous material, and the polymer layer) (The impact-resistant pad of claim 17, wherein the pad is configured to cover the user's chest when worn by the user – claim 22).  One of ordinary skill in the art would have been motivated to use Hurley in view of Kobren’s athletic padding with Kobren’s T-shirt with a sewn pocket enclosing the padding because this would enhance the ease of use of the padding and the shirt would wick moisture away from the player’s body as disclosed by Kobren.

Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (US Patent 5,938,878) in view of Kobren et al (USPGPUB 2008/0235855) and Lammer et al (USPGPUB 2009/0191989).
Regarding claims 10 and 30, Hurley discloses polymer structures that have a laminated surface and enhanced physical properties useful for athletic gear such as padding [Col 1, lines 47-49] [Col 4, lines 18-22]. The laminated polymer structures include a core material having a high density and one or more layers of a foam having a low density relative to the core material that are laminated to a surface of the core material [Col 5, lines 38-43]. The core material can be a foam and the laminated structures can have a foam layer on one or two sides of the core material [Col 5, lines 59-62]. The softer, lower density foam layer is in contact with the skin of the user [Col 1, lines 28-31] [Col 1, lines 52-55]. In one embodiment, laminated polymer structure 1 has core 4 laminated to first foam layer 6 on one surface of core 4 [Col 7, lines 46-48] [Fig. 1]. Examiner’s note: core 4 and layer 6 correspond to claimed second and first elastomer layers, respectively (An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density – claim 10) (An impact-resistant pad configured to be worn by a user, the pad comprising an impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density – claim 30).

    PNG
    media_image2.png
    288
    724
    media_image2.png
    Greyscale

Hurley is silent with regard to a layer of high-tensile strength fibrous material and a polymer layer.
Kobren discloses athletic equipment and more particularly to a sports medicine chest protector to protect the chest cavity and heart of players in contact sports, particularly lacrosse [0001]. The chest protector plate comprises outer-most layer 20, inner-most layer 24, high tensile strength fibrous material layers 21 and 23 (such as woven KEVLAR), and an impact resistant plastic resin material layer 22 [0020-0022] [Fig. 4].

    PNG
    media_image3.png
    271
    140
    media_image3.png
    Greyscale

The outer layer of the woven impact resistant KEVLAR prevents the mass of the projectile ball or puck from penetration through to the player’s chest [0032]. The outer-most and inner-most layers 20 and 24 are of high impact, low density polyethylene or polypropylene [0020] [Claim 3].
Hurley and Kobren are analogous because both disclose protective athletic padding/equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Kobren’s high tensile strength fibrous layer and outer-most layer to the outer surface of Hurley’s laminate (An impact-resistant material consisting of: a first elastomer layer having a first density; a second elastomer layer having a second density higher than the first density; a layer of high-tensile strength fibrous material; and a polymer layer – claims 10 and 30) (wherein: the first elastomer layer is arranged directly adjacent the second elastomer layer; the second elastomer layer is arranged directly adjacent the layer of high-tensile strength fibrous material; and the layer of high-tensile strength fibrous material is arranged directly adjacent the polymer layer – claims 10 and 30).  One of ordinary skill in the art would have been motivated to add Kobren’s high tensile strength fibrous layer and outer-most layer to the outer surface of Hurley’s laminate because the high tensile strength fibrous material layer would prevent penetration of a projectile through the padding and the outer-most layer would enhance the impact-resistance of the padding as disclosed by Kobren. Examiner’s note: Kobren’s outer-most layer is formed on top of the woven KEVLAR layer [0020] and therefore can be considered to be coated on the woven KEVLAR layer (wherein the layer of high-tensile strength fibrous material is coated with a polymer material – claim 10) (wherein the layer of high- tensile strength fibrous material is coated with a polymer material – claim 30).
Kobren is silent with regard to a polymer material separate from the outer-most layer 20 coating the high-tensile strength fibrous layer.
Lammer discloses the use of shear thickening materials in sports products [0002]. In one embodiment, a torso protector 198 includes a woven material 206 which can include shear thickening materials 203 [0142] [Fig. 28]. Woven material 206 can support one or more articles such as covering 208 over sensitive or easily injured parts of a wearer’s torso [0142]. 

    PNG
    media_image4.png
    429
    377
    media_image4.png
    Greyscale

The fibers can be coated with the shear thickening material [0068] and can be formed as shear thickening layers [0074]. Using the shear thickening materials in personal protection equipment such as the aforementioned torso protector allow the equipment to become more viscous or rigid upon impact due to the shear thickening behavior of the shear thickening materials in the presence of a shearing force [0164]. Absent an impact, the shear thickening material allow the equipment to retain fluidity or flexibility thereby providing the user with greater comfort and freedom of movement [0164]. Fortifying a piece of equipment with shear thickening material can increase its strength without adding excessive bulk or weight [0164].
Lammer is analogous because it discloses protective sports equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat Hurley in view of Kobren’s high impact woven material layer with Lammer’s shear thickening material (a polymer layer separate from thepolymer material – claims 10 and 30).  One of ordinary skill in the art would have been motivated to coat Hurley in view of Kobren’s high impact woven material layer with Lammer’s shear thickening material because this would provide the benefits disclosed above by Lammer. Hurley, Kobren, and Lammer all disclose protective equipment and Kobren and Lammer both disclose chest/torso protectors.

Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al and Kobren et al as applied to claims 13 and 33 above, and further in view of Kraemer et al (USPGPUB 2013/0000023).
Regarding claims 14 and 34, the limitations of claims 13 and 33 have been set forth above. 
Kobren is silent with regard to multiple polypropylene layers.
Kraemer discloses a shoulder pad assembly worn by a player in a contact sport, such as football, lacrosse or hockey [0003]. The shoulder pad is formed from a novel, high-strength, low weight material [0003]. The structural members, such as the body arch members, the shoulder caps and the epaulets, can be manufactured from novel thermoplastic composite material providing increased material strength characteristics while decreasing the weight of the structural members which results in a lighter and stronger pad assembly [0014]. The thermoplastic polypropylene composite material has strength and weight properties not found in the materials used to form conventional pad assemblies [0048]. The inventive polypropylene composite material increases the ability of the arch members, the epaulets, and the shoulder caps to withstand the forces of impact incurred in the contact sport while decreasing the overall weight of the shoulder pad 10 [0048].  The polypropylene composite material is a moldable fabric that can be used to make rigid sheets and/or formed into shoulder pad components that have a high stiffness-to-weight ratio and high impact resistance, even at low temperatures [0048]. The inventive polypropylene composite material provides a significant improvement, for example two to fifteen times, in impact resistance over typical thermoplastics composites [0048]. Multiple layers of the fabric are stacked upon each other to form the polypropylene composite sheet [0052].
Kraemer is analogous because it discloses protective sports equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kraemer’s polypropylene composite material sheet as Hurley in view of Kobren’s outermost layer 20 (wherein the polypropylene polymer layer comprises multiple polypropylene polymer layers – claims 14 and 34).  One of ordinary skill in the art would have been motivated to use Kraemer’s polypropylene composite material sheet as Hurley in view of Kobren’s outermost layer 20 because this would enhance the impact resistance and provide a high stiffness-to-weight ratio of Hurley in view of Kobren’s athletic protective gear.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al and Kobren et al as applied to claim 19 above, and further in view of Toms et al (US Patent 6,093,468).
Regarding claim 20, the limitations of claim 19 have been set forth above.
Hurley is silent with regard tothe low density foam layer being configured to mold to shape of the user when the pad is worn by the user.
Toms discloses protective padding for the human body that is lightweight, impact-absorbent, flexible, and breathable [Col 1, lines 5-8]. The pad provides for flexibility and conformance to the part of the human body being protected without any adverse impact on its protective qualities [Col 3, lines 41-44]. The pad comprises an outer layer which absorbs impact force via compression while the inner layer provides comfort and sufficient flexibility to conform to various parts of the human body [Col 6, lines 54-60]. The end result is a combination of high force reduction, effectiveness, and comfort [Col 6, lines 60-61]. The outer layer is a stiff, high density material whereas the inner layer is a soft low density cushion material [Col 6, lines 37-38 and lines 46-47].
Toms is analogous because it discloses protective pads comprising varying density foam layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a soft, low density foam material capable of conforming to the part of the human body being protected for Hurley’s lower density foam layer 6 (The impact-resistant pad of claim 19, wherein the first elastomer layer is configured to mold to a shape of the user when the impact-resistant pad is worn by the user).  One of ordinary skill in the art would have been motivated to use a soft, low density foam material capable of conforming to the part of the human body being protected for Hurley’s lower density foam layer 6 because this would provide comfort to the wearer as disclosed by Toms. Both Hurley and Toms disclose protective padding comprising a laminate of varying density foam layers wherein the higher density foam layer faces outwardly and the lower density foam layer faces the wearer/user. 

(2) Response to Argument
Applicant's arguments on pages 4-8, with regard to claims 1, 3-9, 13, 15-17, 19, 21-29, 33, and 35-37 rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (US Patent 5,938,878) in view of Kobren et al (USPGPUB 2008/0235855) and claims 10 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (US Patent 5,938,878) in view of Kobren et al (USPGPUB 2008/0235855) and Lammer et al (USPGPUB 2009/0191989) have been fully considered but they are not persuasive. Applicant argues on pages 4-7 that a PHOSITA viewing Hurley and Kobren as a whole would not arrive at the claimed impact-resistant material since Kobren discloses only sandwich configurations using multiple layers of Kevlar and multiple layers of polyethylene. Applicant argues that a PHOSITA viewing Kobren’s teachings as a whole would have sandwiched the core of Hurley between multiple layers of Kevlar and multiple layers of polyethylene as disclosed by Kobren. Applicant argues that the current rejections are based on impermissible hindsight.
Examiner’s response: This argument is the same or similar to arguments made in prior responses. See paragraphs 58-61 in the Office Action dated 2/12/2021 and paragraphs 51-52 in the OA dated 5/13/2020. Hurley discloses two different embodiments as shown in Figures 1 and 2. 

    PNG
    media_image5.png
    597
    754
    media_image5.png
    Greyscale

The embodiment of Figure 1 has one foam layer 6 on a core layer 4 [Col 7, lines 46-48]. The embodiment of Figure 2 and a core material 4 sandwiched between foam layers 6 and 8 [Col 7, lines 58-60]. Hurley discloses the desirability of having the softer, lower density foam layer to be in contact with the skin of the user [Col 1, lines 28-31] [Col 1, lines 52-55]. This teaching corresponds to the embodiment of Figure 1 above. A PHOSITA looking at Hurley and Kobren would have motivation to apply multiple layers of KEVLAR and polymer to each side of the embodiment of Figure 2 of Hurley (i.e., retain the sandwich configuration). However, a PHOSITA would not apply KEVLAR and polymer to both sides of the embodiment of Figure 1 due to the aforementioned advantage of the contact of the foam layer with the skin of the user and because the embodiment of Figure 1 does not have a sandwich configuration. Furthermore, Kobren discloses advantages of the outer layer independent of the other layers, i.e. penetration resistance of a projectile [0032]. In other words, a PHOSITA viewing both Hurley and Kobren as a whole would have teaching, suggestion, or motivation (TSM) for adding the KEVLAR and polymer layer only to the outer surface of Hurley’s embodiment in Figure 1. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues on pages 7-8 that the claimed layer configuration results in unexpected results relative to the prior art. Applicant argues that the data provided at page 7, line 11 through page 9, line 6 provides support for the criticality of the claimed configuration due to superior protection from ventricular fibrillation (VF).
Examiner’s response: Table 1 on page 8 of the present disclosure shows improved results in terms of lowered VF for inventive embodiments 1-4 in comparison to the control and comparative embodiments 5-12. However, unexpected results must be commensurate in scope with the claimed invention. According to MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).” In the present case, inventive embodiments 1-4 have specific materials and thicknesses that are not commensurate in scope with the limitations of claim 1 (which fails to claim thicknesses and uses broad material terminology such as “elastomer layer”, “fibrous material”, and “polymer layer”). The Examiner also notes that the data in Table 1 does not make it clear that the improvement in VF of the inventive embodiments is due to the use of the specific materials and sequence of the laminate since all of the comparative embodiments have 3 or fewer layers versus 4 in the inventive embodiments. Would the laminate have worse/poorer results in VF if the sequence of the layers was changed? How would the VF be affected if a four layer laminate with commonly used, but different impact-resistant materials was used? The Examiner further notes that Applicant has not attempted to compare the results of the present invention with those of the closest prior art (i.e., either Hurley’s two-layer pad or Kobren’s chest-protector plate).
Applicant's arguments on page 9, with regard to claim 37 have been fully considered but they are not persuasive. Applicant argues that Kobren teaches a polyethylene layer having a thickness of approximately 0.8 mm to 6.4 mm and not a polypropylene polymer layer as in claim 13 (of which claim 37 is dependent on).
Examiner’s response: Kobren discloses that the outermost layer can be selected from polyethylene or polypropylene (see claim 3 of Kobren). The preferred thickness range is disclosed in paragraph [0020] of Kobren. While paragraph [0020] of Kobren only mentions PE and its thickness range, it is evident to a PHOSITA that such a thickness range for this layer would also be applicable to a PP-based layer since Kobren discloses that this layer can alternatively be formed from such material [Claim 3].
Applicant argues on page 9 that the purpose of Kobren’s polymer layer is impact absorbance and therefore one of ordinary skill in the art would not have decreased the thickness of the material below the lower limit recited in Kobren when optimizing the thickness for the intended application.
Examiner’s response: The Examiner agrees that an advantage of greater thickness of this layer would be greater impact resistance. However, there would also be an offsetting disadvantage: increase of the total thickness and weight of the final article. Therefore, adjusting the thickness of the PP layer for the intended application does not simply mean increasing the thickness only in order to enhance impact resistance, but can also include reducing the thickness to lower the total thickness and weight of the formed article. Furthermore, the difference between the lower end of the preferred thickness range disclosed in the prior art (i.e., 0.8 mm) is not appreciably different from the upper end of the claimed range (i.e., 0.7 mm) and therefore a prima facie case of obviousness exists.
Applicant argues on page 9 that (i) the Examiner failed to provide any reason for using “vacuum forming” to form the modified pad of Hurley and (ii) identified no teaching regarding to what degree, if at all, a PP polymer layer would have decreased in thickness during vacuum forming.
Examiner’s response: Vacuum forming is disclosed by Kobren in reference to forming the outer layer [0020]. Therefore, using such a method to form this layer in Hurley’s modified pad is straightforward. The Examiner agrees that the degree of decrease in thickness due to vacuum forming was not discussed in the prior OA. However, it is obvious to a PHOSITA that the thickness is at most the disclosed preferred range of 0.8 mm to 6.4 mm and very likely less due to vacuum forming. Based on the aforementioned proximity of the lower end of the preferred thickness range disclosed by Kobren and the upper end of the claimed range, any reduction in the thickness of this layer (which appears very likely based on vacuum forming and based on Kobren’s disclosure of the thickness range “before they are vacuum formed” [0020]) provides further support for a prima facie case of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASPER SABERI/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781   

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.